

115 S2426 IS: Dairy Premium Refund Act of 2018
U.S. Senate
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2426IN THE SENATE OF THE UNITED STATESFebruary 14, 2018Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Act of 2014 to return premiums paid under the margin protection program
			 for dairy producers to participating dairy operations.
	
 1.Short titleThis Act may be cited as the Dairy Premium Refund Act of 2018. 2.Repayment of premiums to participating dairy operationsSection 1407 of the Agricultural Act of 2014 (7 U.S.C. 9057) is amended by adding at the end the following:
			
				(f)Repayment of premiums
 (1)In generalFor the 2015 calendar year and each calendar year thereafter, the Secretary shall repay to participating dairy operations an amount equal to the difference between—
 (A)the total amount of premiums paid by participating dairy operations under this section for the applicable calendar year; and
 (B)the sum obtained by adding— (i)the total amount of payments made to participating dairy operations under section 1406 for that calendar year; and
 (ii)the costs of carrying out the margin protection program for that calendar year. (2)ApplicabilityParagraph (1) shall only apply to a calendar year for which the amount described in subparagraph (A) of that paragraph is greater than the amount described in subparagraph (B) of that paragraph.
 (3)Allocation of paymentsA repayment to a participating dairy operation under paragraph (1) shall be based on the proportion that—
 (A)the amount of premiums paid by the participating dairy operation under this section for the applicable calendar year; bears to
 (B)the total amount of premiums paid by participating dairy operations under this section for that calendar year.
						(4)Reduction for payments received
 (A)In generalA repayment to a participating dairy operation under paragraph (1) for a calendar year shall be an amount equal to the difference between—
 (i)the amount of the repayment to the participating dairy operation determined under paragraph (3) for the calendar year; and
 (ii)the amount of payments made to the participating dairy operation under section 1406 for the calendar year.
 (B)ApplicabilityNo payment shall be required under this subsection in the case of an amount determined under subparagraph (A) that is less than or equal to zero..